United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 06-3377
                                  ___________

Gyminson Manrique Nicholas;          *
Claudia Consuelo Blanco De Nicholas, *
                                     *
           Petitioners,              * On Petition for Review of an
                                     * Order of the Board of
      v.                             * Immigration Appeals.
                                     *
Alberto Gonzales,                    *     [UNPUBLISHED]
                                     *
           Respondent.               *
                               ___________

                            Submitted: June 15, 2007
                               Filed: August 2, 2007
                                ___________

Before MURPHY, BOWMAN, and SHEPHERD, Circuit Judges.
                         ___________

PER CURIAM.

      Gyminson Manrique Nicholas petitions this Court for review of the decision of
the Board of Immigration Appeals (BIA) denying his application for asylum,
withholding of removal, and relief under the Convention Against Torture (CAT).1 We
deny the petition.




      1
       Claudia Consuelo Blanco De Nicholas was included in her husband's
application as a derivative beneficiary.
        Nicholas contends that he is eligible for asylum because he has suffered past
persecution on account of a protected asylum ground. See 8 U.S.C. § 1101(a)(42)(A);
8 C.F.R. § 1208.13(a)–(b)(1). At his removal hearing, Nicholas testified that in 1996,
guerillas attacked him while he was in Rio Vanco Dianea, Guatemala. Nicholas
believed that the attack was motivated by his association with an individual who had
acted as a double agent for the guerillas and the Guatemalan government. Nicholas
testified that the guerillas continued to threaten him throughout 1997 and 1998 with
telephone calls to his family's home in Guatemala City.

       In June 1997, Nicholas temporarily relocated to Quiche, Guatemala, where he
remained until March 1998. In his asylum application, Nicholas stated that while in
Quiche, he "had a job . . . made good money and obtained property . . . had a good life
economically . . . [and] began to feel as though [he] was safe." App. at 13. At the
hearing, Nicholas was asked, "[D]id you feel safe in Quiche?" Nicholas responded,
"[D]uring the time that I was there, yes, I felt well in Quiche." Admin. R. at 128.
Nicholas returned to Guatemala City in March 1998 and came to the United States in
February 1999. Nicholas testified that the guerillas have continued to communicate
threats concerning him to his family in Guatemala City.

        Nicholas raises one issue on appeal—whether the BIA erred in adopting the
Immigration Judge's (IJ) determination that internal relocation within Guatemala was
reasonable and therefore Nicholas should not be granted asylum or withholding of
removal. In its opinion, the BIA agreed with the IJ that even assuming Nicholas was
credible and had established past persecution on account of a protected asylum
ground, he was not entitled to relief because he could reasonably relocate to Quiche.
The BIA cited Nicholas's testimony and application statement that he had lived and
worked in Quiche without incident, had enjoyed a good economic life there, and had
felt safe in Quiche as evidence that he could reasonably relocate to Quiche. The BIA
also noted as support for its decision that there was no indication that guerillas had
ever sought Nicholas in Quiche.

                                         -2-
      We review the BIA's determination of an alien's eligibility for asylum or
withholding of removal for substantial evidence. See Krasnopivtsev v. Ashcroft, 382
F.3d 832, 837 (8th Cir. 2004). When the BIA adopts the IJ's decision and adds its
own reasoning, we review both decisions together. See Lengkong v. Gonzales, 478
F.3d 859, 862 (8th Cir. 2007).

        If an applicant has established past persecution, the agency may deny his
application for asylum if the government proves by a preponderance of the evidence
that "[t]he applicant could avoid future persecution by relocating to another part of the
applicant's country of nationality . . . and under all the circumstances, it would be
reasonable to expect the applicant to do so." 8 C.F.R. § 1208.13(b)(1)(i)(B)–(ii)
(asylum); see id. § 1208.16(b)(1)(i)(B)–(ii) (withholding of removal).2 In evaluating
the reasonableness of internal relocation, the BIA should consider "whether the
applicant would face other serious harm in the place of suggested relocation; any
ongoing civil strife within the country; administrative, economic, or judicial
infrastructure; geographical limitations; and social and cultural constraints, such as
age, gender, health, and social and familial ties." 8 C.F.R. §§ 1208.13(b)(3),
1208.16(b)(3). These factors "may or may not be relevant," however, "and are not
necessarily determinative of whether it would be reasonable for the applicant to
relocate." Id. §§ 1208.13(b)(3), 1208.16(b)(3).

       We hold that the BIA's determination that Nicholas could reasonably relocate
internally is supported by substantial evidence. The factors that the BIA relied upon
in support of its decision are proper considerations according to the immigration
regulations, and the BIA's determination is supported by the evidence in the record.
Notably, Nicholas lived and worked in Quiche without incident and testified that he
felt safe while in Quiche. These facts indicate that Nicholas would not face serious

      2
       Nicholas argues that the IJ failed to assign the burden of proving the
reasonableness of relocation to the government. The BIA's decision, however,
expressly allocated this burden to the government.

                                          -3-
harm in the suggested place of relocation. Cf. Melecio-Saquil v. Ashcroft, 337 F.3d
983, 988 (8th Cir. 2003) (stating in dictum that asylum application was properly
denied where applicant relocated in Guatemala following guerillas' threats and lived
without incident for four years). Moreover, Nicholas stated that he enjoyed economic
success in Quiche, which indicates that relocation to Quiche is economically feasible.

       Nicholas does not point to any evidence in the record that would undermine the
BIA's determination that relocation to Quiche is reasonable. Rather, Nicholas
contends that the IJ should have considered every factor listed in the regulations.
Each factor need not be considered, however, as the regulations explicitly provide that
a factor may or may not be relevant depending on the circumstances of the case. 8
C.F.R. §§ 1208.13(b)(3), 1208.16(b)(3). Therefore, Nicholas's argument is without
merit.

       Because Nicholas alleged the same factual basis for all his claims, the
conclusions that support the denial of his asylum and withholding-of-removal claims
also support the denial of his CAT claim. See Ming Ming Wijono v. Gonzales, 439
F.3d 868, 874 (8th Cir. 2006).

      For these reasons, the petition for review is denied.
                      ______________________________




                                         -4-